                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                                  Criminal File No. 11-CR-131
                                                                      (SRN)
                    Plaintiff,

 v.                                                                    ORDER

 Esteban Penaloza Martinez (02),

                 Defendant.


Andrew Dunne and Thomas Hollenhorst, U.S. Attorney’s Office, 300 S. 4th St., Ste. 600,
Minneapolis, MN 55415, for the Government

Esteban Penaloza Martinez, Reg. No. 15821-041, FCI Williamsburg, P.O. Box 340,
Salters, SC 29590, Pro Se


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant Esteban Penaloza Martinez’s Motion for

Appointment of Counsel [Doc. No. 264]. Martinez believes that the First Step Act may

provide a basis for relief and seeks legal counsel to assist him in presenting a claim. However,

Martinez provides no information concerning the basis for his belief that he may be entitled

to relief under the First Step Act. Because he fails to articulate any First Step Act claim, his

Motion for Appointment of Counsel [Doc. No. 264] is DENIED.

SO ORDERED.


Dated: March 25, 2020                              s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge
